DETAILED ACTION
Applicant’s amendment and arguments filed August 4, 2022 is acknowledged.
Applicant acknowledgment of the interpretation of 35 U.S.C. 112(f) is acknowledged.
Claims 1, 12, 17, 18, 29, 34, 35, 46, 51, 52, 63, and 68 have been amended.
Claims 1-68 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 15-19, 32-36, 49-53, and 66-68  are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG (U.S. Patent Application Publication # 2022/0123857 A1) in view of SHI et al. (hereinafter Shi) (U.S. Patent Application Publication # 2022/0085949 A1).
Regarding claims 1, 18, 35, and 52, Zhang teaches and discloses a method and apparatus for wireless communication at a user equipment (UE) (terminal device, figures 5-6) having one or more antennas (601, figure 6) shared between a first network connection and a second network connection in a dual connectivity mode (dual-network connected state; abstract), comprising: a memory (609, figure 6); and at least one processor coupled to the memory (610, figure 6), the at least one processor configured to: 
report a first sounding reference signal (SRS) antenna-switching capability to a network node ([0037]; “…the terminal device sends, to the base station, information used to indicate the first transmit mode, to notify the base station of an SRS antenna switching capability of the terminal device, and may determine the SRS antenna switching capability based on the first transmit mode…”), the first SRS antenna-switching capability associated with a plurality of transmit antennas (plurality of antennas, figure 2) usable for communication via the second network connection ([0046]; [0054]; [0055]; teaches the first set of antennas includes a plurality of transmit antennas (ANT2/ANT3) usable by the second network associated with the SRS antenna switching capability); and 
transmit an SRS to the network node via a second SRS antenna-switching capability when the first network connection has priority over the second network connection ([0054]; [0055]; [0065]; [0067]; teaches transmitting an SRS to the base station via the prioritized SRS antenna switching capability).
However, Zhang may not expressly disclose wherein the second SRS antenna-switching capability is reduced with respect to the first SRS antenna-switching capability reported to the network node (although Zhang does suggest “…When the LTE band and the NR band contend for transmit antenna resources, an SRS antenna switching capability of the NR band can be reduced, to ensure a normal communication requirement of the LTE band…”).
Nonetheless, in the same field of endeavor, Shi teaches and suggests wherein the second SRS antenna-switching capability (second capability information) is reduced with respect to the first SRS antenna-switching capability (first capability information) reported to the network node (network device, figure 1) ([0174]; “…a terminal capability indicated by the second capability information is lower than or equal to a terminal capability indicated by the first capability information…”; teaches transmitting a second terminal capability information to the base station which may be lower than a first terminal capability information).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate transmitting a second terminal capability information to the base station which may be lower than a first terminal capability information as taught by Shi with the method and apparatus as disclosed by Zhang for the purpose of saving terminal power consumption and improving user experience, as suggested by Shi.

Regarding claims 2, 19, 36, and 53, Zhang, as modified by Shi, further teaches transmitting the SRS via the first SRS antenna-switching capability when the second network connection has priority over the first network connection ([0054]; [0055]; [0065]; [0067]; teaches transmitting an SRS to the base station via the prioritized SRS antenna switching capability).

Regarding claims 15, 32, 49, and 66, Zhang, as modified by Shi, further teaches prioritizing the first network connection over the second network connection when the first network connection comprises critical traffic or critical control signaling ([0054]; [0055]; [0065]; [0067]; teaches transmitting an SRS to the base station via the prioritized SRS antenna switching capability).

Regarding claims 16, 33, 50, and 67, Zhang, as modified by Shi, further teaches wherein the first network connection comprises a long term evolution (LTE) connection and the second network connection comprises a fifth generation (5G) new radio (NR) connection, or wherein the first network connection comprises a first 5G NR connection and the second network connection comprises a second 5G NR connection ([0005]; [0033]; NR and LTE).

Regarding claims 17, 34, 51, and 68, Zhang, as modified by Shi, discloses the claimed invention, but may not expressly disclose wherein the second SRS antenna-switching capability is reduced with respect to the first SRS antenna-switching capability by masking at least one new radio (NR) SRS antenna, the at least one NR SRS antenna included within the plurality of transmit antennas.
Nonetheless, Shi further teaches and suggests wherein the second SRS antenna-switching capability is reduced with respect to the first SRS antenna-switching capability by masking at least one new radio (NR) SRS antenna, the at least one NR SRS antenna included within the plurality of transmit antennas ([0174]; “…a terminal capability indicated by the second capability information is lower than or equal to a terminal capability indicated by the first capability information…”; teaches transmitting a second terminal capability information to the base station which may be lower than a first terminal capability information).

Claims 3, 4, 6-11, 20, 21, 23-28, 37, 38, 40-45, 54, 55, and 57-62  are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG (U.S. Patent Application Publication # 2022/0123857 A1) in view of SHI et al. (hereinafter Shi) (U.S. Patent Application Publication # 2022/0085949 A1), and further in view of MURPHY et al. (hereinafter Murphy) (U.S. Patent Application Publication # 2017/0245176 A1).
Regarding claims 3, 20, 37, and 54, Zhang, as modified by Shi, discloses the claimed invention, but may not expressly disclose prioritizing the first network connection over the second network connection when the first network connection comprises a high-priority call type, or when uplink activity of the first network connection is greater than a threshold.
Nonetheless, in the same field of endeavor, Murphy teaches and suggests prioritizing the first network connection over the second network connection when the first network connection comprises a high-priority call type, or when uplink activity of the first network connection is greater than a threshold ([0021]; [0093]; claim 18; teaches prioritizing cells/connection of the network based on the network characteristics such as a call type characteristic).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate prioritizing cells/connection of the network based on the network characteristics as taught by Murphy with the method and apparatus as disclosed by Zhang, as modified by Shi, for the purpose of improving and optimizing a network performance, as suggested by Murphy.

Regarding claims 4, 21, 38, and 55, Zhang, as modified by Shi and Murphy, discloses the claimed invention, but may not expressly disclose wherein the high-priority call type comprises an E-911 call, an internet protocol (IP) multimedia-system (IMS) call, a voice over internet protocol (VoIP) call, a voice over long-term evolution (VoLTE) call, a voice over 5G NR (VoNR) call, a video telephony call, or any combination thereof.
Nonetheless, Murphy further teaches and suggests wherein the high-priority call type comprises an E-911 call, an internet protocol (IP) multimedia-system (IMS) call, a voice over internet protocol (VoIP) call, a voice over long-term evolution (VoLTE) call, a voice over 5G NR (VoNR) call, a video telephony call, or any combination thereof ([0021]; [0093]; claim 18; teaches prioritizing cells/connection of the network based on the network characteristics such as an emergency call).

Regarding claims 6, 23, 40, and 57, Zhang, as modified by Shi, discloses the claimed invention, but may not expressly disclose prioritizing the first network connection over the second network connection when a control channel downlink grant rate of the first network connection is greater than a first threshold and a signal to noise ratio (SNR) of the first network connection is less than a third threshold, or when a control channel uplink grant rate of the first network connection is greater than a second threshold and a power headroom (PHR) of the first network connection is less than a fourth threshold.
Nonetheless, in the same field of endeavor, Murphy teaches and suggests prioritizing the first network connection over the second network connection when a control channel downlink grant rate of the first network connection is greater than a first threshold and a signal to noise ratio (SNR) of the first network connection is less than a third threshold, or when a control channel uplink grant rate of the first network connection is greater than a second threshold and a power headroom (PHR) of the first network connection is less than a fourth threshold ([0021]; [0093]; claim 18; teaches prioritizing cells/connection of the network based on the network characteristics such as a network capability and quality of service requirements).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate prioritizing cells/connection of the network based on the network characteristics as taught by Murphy with the method and apparatus as disclosed by Zhang, as modified by Shi, for the purpose of improving and optimizing a network performance, as suggested by Murphy.

Regarding claims 7, 24, 41, and 58, Zhang, as modified by Shi, discloses the claimed invention, but may not expressly disclose prioritizing the first network connection over the second network connection when a random access message one fail count of the first network connection is greater than a first threshold, when a random access message three fail count of the first network connection is greater than a second threshold, or when a scheduling request fail count of the first network connection is greater than a third threshold.
Nonetheless, in the same field of endeavor, Murphy teaches and suggests prioritizing the first network connection over the second network connection when a random access message one fail count of the first network connection is greater than a first threshold, when a random access message three fail count of the first network connection is greater than a second threshold, or when a scheduling request fail count of the first network connection is greater than a third threshold ([0021]; [0093]; claim 18; teaches prioritizing cells/connection of the network based on the network characteristics such as a network capability and quality of service requirements).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate prioritizing cells/connection of the network based on the network characteristics as taught by Murphy with the method and apparatus as disclosed by Zhang, as modified by Shi, for the purpose of improving and optimizing a network performance, as suggested by Murphy.

Regarding claims 8, 25, 42, and 59, Zhang, as modified by Shi, discloses the claimed invention, but may not expressly disclose prioritizing the first network connection over the second network connection based at least in part on a timing conflict between a first set of transmit occasions associated with a first call performed over the first network connection and a second set of transmit occasions associated with a second call performed over the second network connection.
Nonetheless, in the same field of endeavor, Murphy teaches and suggests prioritizing the first network connection over the second network connection based at least in part on a timing conflict between a first set of transmit occasions associated with a first call performed over the first network connection and a second set of transmit occasions associated with a second call performed over the second network connection ([0021]; [0093]; claim 18; teaches prioritizing cells/connection of the network based on the network characteristics such as a network capability and quality of service requirements).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate prioritizing cells/connection of the network based on the network characteristics as taught by Murphy with the method and apparatus as disclosed by Zhang, as modified by Shi, for the purpose of improving and optimizing a network performance, as suggested by Murphy.

Regarding claims 9, 26, 43, and 60, Zhang, as modified by Shi and Murphy, discloses the claimed invention, but may not expressly disclose wherein the first call, the second call, or both, comprises an E-911 call, an internet protocol (IP) multimedia-system (IMS) call, a voice over internet protocol (VoIP) call, a voice over long-term evolution (VoLTE) call, a voice over 5G NR (VoNR) call, a video telephony call, or any combination thereof.
Nonetheless, Murphy further teaches and suggests wherein the first call, the second call, or both, comprises an E-911 call, an internet protocol (IP) multimedia-system (IMS) call, a voice over internet protocol (VoIP) call, a voice over long-term evolution (VoLTE) call, a voice over 5G NR (VoNR) call, a video telephony call, or any combination thereof ([0021]; [0093]; claim 18; teaches prioritizing cells/connection of the network based on the network characteristics such as an emergency call).

Regarding claims 10, 27, 44, and 61, Zhang, as modified by Shi, discloses the claimed invention, but may not expressly disclose prioritizing the first network connection over the second network connection based at least in part on a first discontinuous reception procedure associated with the first network connection and a second discontinuous reception procedure associated with the second network connection.
Nonetheless, in the same field of endeavor, Murphy teaches and suggests prioritizing the first network connection over the second network connection based at least in part on a first discontinuous reception procedure associated with the first network connection and a second discontinuous reception procedure associated with the second network connection ([0021]; [0093]; claim 18; teaches prioritizing cells/connection of the network based on the network characteristics such as a network capability and quality of service requirements).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate prioritizing cells/connection of the network based on the network characteristics as taught by Murphy with the method and apparatus as disclosed by Zhang, as modified by Shi, for the purpose of improving and optimizing a network performance, as suggested by Murphy.

Regarding claims 11, 28, 45, and 62, Zhang, as modified by Shi and Murphy, discloses the claimed invention, but may not expressly disclose prioritizing the first network connection over the second network connection based at least in part on a timing conflict between a first on duration of the first discontinuous reception procedure and a second on duration of the second discontinuous reception procedure.
Nonetheless, Murphy further teaches and suggests prioritizing the first network connection over the second network connection based at least in part on a timing conflict between a first on duration of the first discontinuous reception procedure and a second on duration of the second discontinuous reception procedure ([0021]; [0093]; claim 18; teaches prioritizing cells/connection of the network based on the network characteristics such as a network capability and quality of service requirements).

Claims 5, 22, 39, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG (U.S. Patent Application Publication # 2022/0123857 A1) in view of SHI et al. (hereinafter Shi) (U.S. Patent Application Publication # 2022/0085949 A1), and further in view of Faniuolo et al. (hereinafter Faniuolo) (U.S. Patent Application Publication # 2008/0049772 A1).
Regarding claims 5, 22, 39, and 56, Zhang, as modified by Shi, discloses the claimed invention, but may not expressly disclose prioritizing the first network connection over the second network connection when a control channel downlink grant rate of the first network connection is greater than a first threshold, or when a control channel uplink grant rate of the first network connection is greater than a second threshold.
Nonetheless, in the same field of endeavor, Faniuolo teaches and suggests prioritizing the first network connection over the second network connection when a control channel downlink grant rate of the first network connection is greater than a first threshold, or when a control channel uplink grant rate of the first network connection is greater than a second threshold ([0003]; [0017]; [0019]; teaches prioritizing based on the rate grant).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate prioritizing based on the rate grant as taught by Faniuolo with the method and apparatus as disclosed by Zhang, as modified by Shi, for the purpose of improving scheduling in a packet network based on prioritization, as suggested by Faniuolo.

Claims 12-14, 29-31, 46-48, and 63-65 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG (U.S. Patent Application Publication # 2022/0123857 A1) in view of SHI et al. (hereinafter Shi) (U.S. Patent Application Publication # 2022/0085949 A1), and further in view of Marupaduga et al. (hereinafter Marupaduga) (U.S. Patent # 10,873,954 B1).
Regarding claims 12, 29, 46, and 63, Zhang, as modified by Shi, discloses the claimed invention, but may not expressly disclose prioritizing the first network connection over the second network connection based on a transmit antenna selected from the plurality of transmit antennas by a transmit antenna-switch diversity feature for the first network connection, a timing conflict between the first network connection and the second network connection, or a combination thereof.
Nonetheless, in the same field of endeavor, Marupaduga teaches and suggests prioritizing the first network connection over the second network connection based on a transmit antenna selected from the plurality of transmit antennas by a transmit antenna-switch diversity feature for the first network connection, a timing conflict between the first network connection and the second network connection, or a combination thereof (column 8, lines 27-32; claim 9; claim 11; teaches prioritizing based on antenna diversity).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate prioritizing based on antenna diversity as taught by Marupaduga with the method and apparatus as disclosed by Zhang, as modified by Shi, for the purpose of incorporating antenna diversity for increasing the quality and reliability of a communication link, as suggested by Marupaduga.

Regarding claims 13, 30, 47, and 64, Zhang, as modified by Shi and Marupaduga, discloses the claimed invention, but may not expressly disclose semi-statically prioritizing the first network connection over the second network connection based on the transmit antenna selected by the transmit antenna-switch diversity feature.
Nonetheless, Marupaduga further teaches and discloses semi-statically prioritizing the first network connection over the second network connection based on the transmit antenna selected by the transmit antenna-switch diversity feature (column 8, lines 27-32; claim 9; claim 11; teaches prioritizing based on antenna diversity).

Regarding claims 14, 31, 48, and 65, Zhang, as modified by Shi and Marupaduga, discloses the claimed invention, but may not expressly disclose dynamically prioritizing the first network connection over the second network connection based on the transmit antenna selected by the transmit antenna-switch diversity feature and one of a subframe timing of the first network connection or activity timing of the first network connection.
Nonetheless, Marupaduga further teaches and discloses dynamically prioritizing the first network connection over the second network connection based on the transmit antenna selected by the transmit antenna-switch diversity feature and one of a subframe timing of the first network connection or activity timing of the first network connection (column 8, lines 27-32; claim 9; claim 11; teaches prioritizing based on antenna diversity).

Response to Arguments
Applicant’s arguments, filed August 4, 2022, with respect to the rejection(s) of claim(s) 1-68 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of SHI et al. (U.S. Patent Application Publication # 2022/0085949 A1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
November 1, 2022